Order issued November 14, 2014




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-14-00920-CV
                              ———————————
                     IN RE LEA PERCY MCLAURIN, Relator



            Original Proceeding on Petition for Writ of Habeas Corpus


                             MEMORANDUM ORDER

        Relator Lea Percy McLaurin has filed a petition for writ of habeas corpus.1

The Court is of the tentative opinion that a serious question concerning the relief

requires further consideration. See TEX. R. APP. P. 52.8(b). Accordingly, the Court

orders the Sheriff of Harris County to discharge relator from custody on relator

executing and filing with the Sheriff of Harris County a good and sufficient bond,

1
    The underlying lawsuit is In the Matter of the Marriage of Lea Percy McLaurin and
        Scott Sutton McLaurin, No. 2009-06775, 309th District Court of Harris County.
conditioned as required by law, in the amount of $500.00. See TEX. R. APP. P.

52.8(b)(3); see also TEX. GOV’T CODE § 22.221(d) (West 2004).

      It is further ordered that the real party in interest Scott Sutton McClaurin

shall have 30 days from the date of this order to file a response brief and any

relevant portions of the record. See TEX. R. APP. P. 52.4, 52.8(b)(1).

      It is so ORDERED.


                                              /s/ Michael Massengale
                                              Justice

Date: November 14, 2014




                                          2